Citation Nr: 1104621	
Decision Date: 02/04/11    Archive Date: 02/14/11

DOCKET NO.  05-30 684	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to the retroactive award and payment of educational 
benefits under Chapter 35 of Title 38 of the United States Code 
for the Appellant's pursuit of education in 2003 and 2004.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel



INTRODUCTION

The Veteran served on active duty from January 1966 to May 1969.  
He died in October 2002, and the Appellant is the Veteran's 
surviving spouse.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a rating decision in July 2004 of a Regional Office 
(RO) of the Department of Veterans Affairs (VA).

In December 2007, the Board remanded the case to the RO for 
additional development.  

The appeal is REMANDED to the VA office in San Antonio, Texas.  


REMAND

In May 2009, the Board sent the Appellant a letter to clarify her 
wish regarding a hearing before the Board.  In June 2009, the 
Appellant responded and stated that she wanted a hearing before a 
Veterans Law Judge at the RO.  She was subsequently notified by 
the Houston, Texas RO of a hearing scheduled in February 2011 at 
the VA office in San Antonio, Texas, near her residence.  









Accordingly, the case is REMANDED for the following action:

Afford the Appellant a hearing before a 
Veterans Law Judge at the VA office in San 
Antonio, Texas.   

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2010).


